Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered August 28, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People concede, absent the consent of both parties, it was reversible error for the trial court to use a verdict sheet that went beyond CPL 310.20 by parenthetically commenting on specific elements of the crimes charged. (CPL 310.30; People v Taylor, 76 NY2d 873.) Concur—Murphy, P. J., Sullivan, Kupferman and Nardelli, JJ.